 1

 2

 3

 4

 5
                       UNITED STATES DISTRICT COURT
 6
                    NORTHERN DISTRICT OF CALIFORNIA
 7

 8
     FLOORDESIGN INC.,                       Case No. 4:19-CV-05820-HSG
 9

10             Plaintiff,                    Hon. Haywood S. Gilliam, Jr.
11
         vs.                                 ORDER ON PLAINTIFF’S
12                                           REQUEST FOR PERMISSION TO
13
     CITIZENS INSURANCE                      APPEAR TELEPHONICALLY AT
     COMPANY OF AMERICA and                  THE CASE MANAGEMENT
14   DOES 1 through 10,                      CONFERENCE
15
               Defendants.
16                                           Date:     December 17, 2019
17
                                             Time:     2:00 p.m.
                                             Location: Courtroom 2
18                                                     4th Floor
19
                                                       1301 Clay St., Oakland, CA

20

21

22

23

24

25

26

27

28
                                         ‐1‐
     ORDER ON PLAINTIFF’S REQUEST FOR PERMISSION TO APPEAR TELEPHONICALLY AT THE
                             CASE MANAGEMENT CONFERENCE
 1
     TO THE COURT, ALL PARTIES, AND THEIR ATTORNEYS OF
     RECORD:
 2
           Upon showing of good cause, Counsel for Plaintiff, FLOORDESIGN,
 3
     INC.’s request for permission to appear telephonically at the Case Management
 4   Conference scheduled for December 17, 2019, at 2:00 p.m. before the
 5   Honorable Haywood S. Gilliam, Jr., is hereby GRANTED. Counsel shall
 6   contact CourtCall at (866) 582-6878 to make arrangements for the telephonic
 7   appearance.
 8
     Dated: December 11, 2019
 9

10

11                                  By:
                                          Honorable United States District Judge
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                          ‐2‐
      ORDER ON PLAINTIFF’S REQUEST FOR PERMISSION TO APPEAR TELEPHONICALLY AT THE
                              CASE MANAGEMENT CONFERENCE
